WARNER, J.
We dismiss this appeal of the denial of a temporary injunction as moot. Appellants sued to prevent modification of common area property in their development. In their verified motion for temporary injunction, they stated that the work on the modification had already commenced, and they sought an immediate order staying further construction. At the hearing on the temporary injunction, however, the ap-pellee’s representative testified without objection that the modifications were complete. Therefore, with no construction to enjoin, the relief requested by the temporary injunction was moot. See Solares v. City of Miami, 23 So.3d 227, 228 (Fla. 3d DCA 2009). While appellants cite to Velickovich v. Ricci, 391 So.2d 258, 259 (Fla. 4th DCA 1980), as authority for the court order for the removal of the construction, Velickovich involved a final, mandatory in*1190junction, not a temporary injunction, and the completion of construction in that case occurred after the hearing on the temporary injunction. We express no opinion as to the relief which may be authorized should the appellants prove entitlement to a permanent injunction.
POLEN and DAMOORGIAN, JJ., concur.